Citation Nr: 1723796	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  14-28 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left hip arthroplasty, to include as secondary to service connected disabilities.

2.  Entitlement to an increased rating for osteoarthritis changes lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for right ankle strain with ossification, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left ankle strain and sprain, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for left knee strain, currently rated as 
10 percent disabling.

6.  Entitlement to an increased rating for right knee strain, currently rated as 
10 percent disabling.

7.  Entitlement to an increased rating for left shoulder strain, currently rated as 
10 percent disabling.

8.  Entitlement to an increased rating for right shoulder strain, currently rated as 
10 percent disabling.

9.  Entitlement to an increased rating for cervical muscular strain with fracture, odontoid process of C2 with separation from body of C2, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2013; a statement of the case was issued in June 2014; and a substantive appeal was received in August 2014.   

The Board notes that the Veteran also raised the issues of entitlement to service connection for a right hip disability, an acquired psychiatric disorder, and sciatica of the left and right lower extremities.  He also raised the issue of entitlement to a compensable rating for tinea barbae.  These issues were the subject of an October 2016 statement of the case.  The Veteran failed to file a substantive appeal (VA Form 9).  Consequently, they are not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's August 2014 substantive appeal, he stated that all of his service connected disabilities are becoming more severe; and that the most recent examinations are not adequate.  He specifically requested to be scheduled for new VA examinations.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995); 38 C.F.R. § 3.327(a) ("Reexaminations . . . will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.").  Consequently, the Board finds that the Veteran's increased rating claims should be remanded for new VA examinations.

Additionally, the Veteran contends that his left hip disability is secondary to his other service connected disabilities (most notably, his lumbosacral spine); and that the RO has not adequately considered the possibility of entitlement to service connection on a secondary basis.  The Board finds that a VA examination and opinion is warranted to determine if the Veteran's left hip disability was caused by, or aggravated by, his service connected disabilities.    


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination(s) for the purpose of determining the nature and etiology of the Veteran's left hip disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused by, or aggravated by, his service connected lumbar spine disability, bilateral knee disabilities, and/or bilateral ankle disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner should determine the current severity of the Veteran's lumbar spine disability, cervical spine disability, bilateral knee disabilities, bilateral ankle disabilities, and bilateral shoulder disabilities.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, readjudicate the issue on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



